Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after final amendment was received on 9/2/2022.
Claims 2, 5 and 11 are amended.
Claim 18 is cancelled.
Claim 21 is added as new.
Claims 1-17 and 19-21 are pending in the current application.
Drawings
The drawings are accepted.
Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art appears to be Lopez et al., US 10207299 which discloses inflatable cavities which when inflated cause deformation of an adjacent surface or lumen.  Air is injected into the inflatable film or cavity(essentially a balloon) to cause the deformation of the adjacent surface or lumen.  Air is not injected into a space between the inflatable film and the target clean surface as claimed in the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617